Hill, J.
1. -An assignment of error should be complete within itself. Where, at an interlocutory hearing for injunction, testimony is excluded on the ground that it tends to contradict the terms of the written contract which is the foundation of the action, and the party offering the evidence sues out a bill of exceptions complaining of the judgment refusing an injunction, and of the rejection of the evidence, the burden being upon the plaintiff in error to show harmful error, it is incumbent upon him, in connection with the complaint of the ruling rejecting the evidence, to set out literally or in substance a copy of the written contract, in order that it may be seen whether the testimony tends' to contradict the writing. Where the assignment of error fails to set out a copy of the written instrument, or its substance, the assignment of error is not sufficiently definite to present any question for decision.
2. Under the pleadings and evidence the court did not err in refusing the interlocutory injunction.

Judgment affirmed.


All the Justices concur.

Hines, J., concurs in the result.